Order, Supreme Court, New York County (Leland DeGrasse, J.), entered March 6, 1996, which granted defendant’s motion for partial summary judgment dismissing the individual plaintiff’s claims in their entirety and dismissing the corporate plaintiff’s claim with respect to currency allegedly missing from its safe deposit box, affirmed, without costs or disbursements.
The claims of the individual plaintiff were not viable since the safe deposit box was rented by the corporation and its contents concededly belonged to the corporation or a third party. That Mr. Uribe may have used corporate funds to purchase for personal use one of the items allegedly stolen, or that he and his wife were the only shareholders and officers, do not suffice to raise an issue of fact as to his complete dominion and control of the corporation so as to warrant piercing the corporate veil (see, Matter of Morris v New York State Dept. of Taxation & Fin., 82 NY2d 135, 141; P. A. Bldg. Co. v Elwyn D. Lieberman, Inc., 227 AD2d 277, 279), and, in any event, the corporate veil may not be pierced for the benefit of its shareholders in this type of situation (see, Matter of Colin v Altman, 39 AD2d 200, 202).
That portion of the claim which sought damages for the currency allegedly stolen from the safe deposit box was properly dismissed but not for the reason stated by the motion court. Since matters of credibility should not be determined on a motion for sutiimary judgment, any inconsistencies in Mr. Uribe’s testimony as to ownership of the currency would merely have presented a question for the trier of fact (Faber v New York City Hous. Auth., 202 AD2d 269). In fact, there were no inconsistencies, as the assertion that the currency belonged to a third party was consistent with the corporate plaintiff’s claim of a possessory interest in the money. As bailee, it was obligated to return the consigned item or remit the proceeds of the sale to the consignor (see, People v Kaminsky, 127 Misc 2d 497, 505) and was liable for any loss or injury of the currency not yet remitted (see, Rogers v Atlantic, Gulf & Pac. Co., 213 NY 246, 258; United States v Perea, 986 F2d 633, 640). Thus, con*129trary to the conclusion of the motion court, the third party’s title to the currency did not divest the corporate plaintiff of the right to seek recovery for the loss of such funds.
However, we find compelling the alternative argument urged by defendant before the motion court for dismissal of the claim for the stolen currency (see, Matter of American Dental Coop, v Attorney-General of State of N. Y., 127 AD2d 274, 279, n 3). A provision prohibiting the deposit of currency is enforceable (Radelman v Manufacturers Hanover Trust Co., 61 Misc 2d 669). Contrary to the conclusion reached by the dissent, the clear qualifying language of the safe deposit box rental agreement, which expressly limited authorized items for deposit "only” and "solely” to those listed, was unambiguous and unequivocally excluded currency as an authorized item for deposit. Concur—Sullivan, Milonas and Nardelli, JJ.